DETAILED ACTION
Claims 1 and 3-6 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 and 3-6 in the reply filed on 11/22/2021 is acknowledged. Claims 10-19 have been canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 and 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1 and 3-6, under Step 2A claims 1 and 3-6 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: a system to allow a user to arrange a transaction with a vendor of services or products for a vessel, said system comprising: a computer system, located on the vessel, including an order client program, to initiate a transaction process, the order client program configured to: check for upcoming events; prepare a list of items and services needed for successful completion of the upcoming events; generate a list of items to be ordered and services to be scheduled to complete the upcoming events based on a comparison of the items and services on the list with items on hand; and place an order for items and services in the list of items to be ordered and services to be scheduled.  



Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a computer system. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to 
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 3-6 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 3-6 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 3-6 do not set forth further additional elements. Considered both individually and as a whole, claims 3-6 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 3-6 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
In view of the above, claims 1 and 3-6 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Madden, US PG Pub 2008/0071833 A1 (hereafter “Madden”), in view of Ogilvie, US PG Pub 2008/0141315 A1 (hereafter “Ogilvie”).

Regarding claim 1, Madden teaches a system to allow a user to arrange a transaction with a vendor of services or products for a vessel, said system comprising: a computer system, including an order client program, to initiate a transaction process (¶¶0067 and 0073), the order client program configured to: 
check for upcoming events (¶0070); 
prepare a list of items and services needed for successful completion of the upcoming events (¶¶0072-0080 and 0099); 
generate a list of items to be ordered and services to be scheduled to complete the upcoming events based on a comparison of the items and services on the list with items on hand (¶¶0099, 0117-0121, and 0143-0146); and 
place an order for items and services in the list of items to be ordered and services to be scheduled (¶¶0143-0146 and 0177).
Madden does not teach that the computer system is located on a vessel. Ogilvie teaches an on-board vessel entertainment system including the known technique of locating a computer system for 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Ogilvie, the results of the combination were predictable.

Regarding claim 3, Madden in view of Ogilvie teaches the system of claim 1, the computer system is further configured to execute an automatic connection to the internet when a connection becomes available and place the order (Madden ¶¶0067 and 0122).

Regarding claim 4, Madden in view of Ogilvie teaches the system of claim 1 wherein the computer system is configured to automatically sense availability of a connection to the internet (Madden ¶¶0067 and 0122).

Regarding claim 5, Madden in view of Ogilvie teaches the system of claim 3 wherein the computer system is configured to complete placing of the order automatically (Madden ¶¶0143-0146 and 0177).

Regarding claim 6, Madden in view of Ogilvie teaches the system of claim 1 wherein the computer system is configured to display the status of transactions on a display device (Madden ¶0155).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chambers, US PG Pub 2005/0222912 A1, teaches a system of processing commercial transactions through an internet website.

Non-patent literature Becker, Hila, Mor Naaman, and Luis Gravano. teaches learning similarity metrics for event identification in social media. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625